We conclude that the district court did not err by determining
                that Diaz failed to demonstrate a manifest injustice sufficient to withdraw
                his plea. The holding in Padilla v. Kentucky, 559 U.S. 356 (2010), that
                counsel is deficient for failing to advise his client regarding the
                immigration consequences of a guilty, plea constituted a new rule which
                only controls cases that were not final when it was decided.      Chaidez v.
                United States, 568, U.S. „ 133 S. Ct. 1103, 1113 (2013); see Colwell
                v. State, 118 Nev. 807, 819-20, 59 P.3d 463, 472 (2002). Diaz's conviction
                became final when the judgment was entered, the availability of a direct
                appeal had been exhausted, and the time for a petition for certiorari to the
                Supreme Court had expired. Colwell, 118 Nev. at 820, 59 P.3d at 472. We
                reject Diaz's assertion that his case was not final when Padilla was
                decided because the instant motion is incidental to trial court proceedings,
                as well as his assertion that the retroactivity analysis described in Colwell
                should not apply for the same reason, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                   Hardesty



                                                      p   ......x._,
                                                   Parraguirre


                                                                                    J.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc:   Hon. Elissa F. Cadish, District Judge
                      Law Offices of Anthony D. Guenther, Esq.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A